DETAILED ACTION
1.	This office action is a response to communication submitted on 10/29/2020.
2. 	Claims 1-10 are presented for examination.
Claim Rejections – 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by HAMAHATA (JP 2008022590 A).
In regards to claim 8, HAMAHATA shows (Figs. 1-7) a BLDC motor driving device driving a BLDC motor (i.e. servo motor 1), comprising: 
a driving circuit (i.e. driver 129) supplying a power for driving the motor (1) to a coil unit of the BLDC motor (i.e. motor drive line U, V, W, armature windings 13, 14, and 15); 
a controller (i.e. control unit 120/300) rotating a rotor of the BLDC motor (1) by switching the driving circuit (129) and performing switching so that the power being supplied from the driving circuit to the coil unit forms a sine wave (see Fig. 5, plurality of sine wave cycles); and 
a rotation signal receiving unit (i.e. position detection means 2) receiving a signal for a relative rotation position between the coil unit (13-15) of the BLDC motor (1) and a fixed magnet unit (i.e. magnets 12) formed on the rotor (11), 
wherein the controller (120) calculates a rotation speed of the BLDC motor from the signal for the relative rotation position (i.e. the servo control unit 120 subtracts the current position from the position detection means 2 from the command position from the position control unit 101 and obtains a position deviation. A position control unit 122 for obtaining a speed. Also, the monitoring means 40 is input from the current position signal input means 30 and the first speed calculation means 41 for obtaining the operating speed of the servo motor 1 based on the magnetic pole position signal and the rotation amount input from the magnetic pole position calculation means 20. Second speed calculation means 42 for determining the operating speed of the servo motor 1 based on the current position signal and the rotation amount; a magnetic pole position signal and rotation amount input from the magnetic pole position calculation means 20; and input from the current position signal input means 30), and 
adjusts a frequency and a phase of the sine wave in accordance with the calculated relative rotation position and rotation speed, (see Fig. 5 and pages 6 to page 7 of translation. i.e. The position comparison/contrast means 43 that outputs a position abnormality signal when the current position signal and the amount of rotation are compared with each other and a difference greater than a preset allowable value is produced. When the servo motor 1 operating speed obtained is compared with the servo motor 1 operating speed obtained by the second speed calculating means 42, a difference greater than a preset allowable value is produced. Speed comparison/contrast means 44 for outputting a degree abnormality signal, and an OR circuit for inputting a stop signal for shutting off power supply to the emergency stop switch 4 when either or both of a position abnormality signal and a speed abnormality signal are input 45).
In regards to claim 9, HAMAHATA shows wherein the rotation signal receiving unit receives an on/off signal from hall sensors (i.e. 21A/22A) disposed on the BLDC motor (1) at a predetermined separation angle, and the controller calculates the rotation speed of the BLDC motor from a time interval of change points of the received on/off signal, and calculates the relative rotation position from the number of reference time intervals lapsed from the change points of the received on/off signal (see Fig. 6, see also pages 8-9 of translation).
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over MAKITA et al. (JP 2006311727 A) in view of HAMAHATA (JP 2008022590 A).
In regards to claim 1, MAKITA shows (Figs. 1, 15-16) a BLDC motor (1) system comprising: 
a motor (1) provided with 2
a stator (14) forming a tubular space in which a center shaft (11) exists and having an inner side for the center shaft, on which a plurality of coil units (15-18) generating a magnetic field are formed, and 
a rotor (10) located in the tubular space and having fixed magnet units (12) arranged on an outer side for the center shaft (11), on which a plurality of polarities (i.e. N/S poles) alternate in a rotating direction of the center shaft, a skew having a predetermined slope against the center shaft (11) being formed on a boundary between one of the fixed magnet units (12) and the adjacent fixed magnet unit (i.e. the boundary of the magnet 12 is about the central axis with a given slope); and 
v does not explicitly disclose or shows a driving module provided with 
a driving circuit supplying a power for driving the motor to the coil units, and 
a controller rotating the rotor by switching the driving circuit and performing switching so that the power being supplied from the driving circuit to the coil units forms a sine wave.
However, HAMAHATA further shows a driving module (120) provided with a driving circuit (129) supplying a power for driving the motor (1) to the coil units (13-15), and  a controller rotating the rotor (11) by switching the driving circuit (129) and performing switching so that the power being supplied from the driving circuit to the coil units forms a sine wave (see Fig. 5 and pages 6 to page 7 of translation).
Thus, given the teaching of HAMAHATA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of MAKITA to provide a driving control system for driving a BLDC motor so to control under switching fashion the motor behavior, consequently improving the system reliability and performance.
In regards to claim 2, MAKITA further shows (Figs. 5-6) wherein the sine wave has a phase of 0 degree in case that the coil center shaft (11) of the stator passes through a start point of the skew (see Figs. 5-6).
In regards to claim 3, MAKITA further shows (Figs. 1-6) further comprising a rotation position sensing means (90) for discriminating a relative rotation position between the fixed magnet unit (21) and the coil unit (15-18).
In regards to claim 4, MAKITA further shows (Figs. 1-6) wherein the rotation position sensing means comprises position sensors (90) on one of two cover plates closing the tubular space of the stator (14) at both ends thereof and maintaining an electrical angle interval of 120 degrees, sensors sensing an approach of a magnetic reference point provided on the rotor (10).
Maikta fails to disclose that the sensor are hall sensors.
However, HAMAHATA shows (Figs. 1-7) the shunt resistors 21A and 22A as the magnetic pole position signal extracting means may use any other means for extracting the current value from the motor drive lines U, V, and W. For example, the current value may be obtained by providing Hall elements in at least two of the motor drive lines U, V, and W. In the above example, the current value is detected for only two of the motor drive lines U, V, and W farmland, but the current value is detected from all three and the average value of the three magnetic pole positions obtained from the two combinations.
Thus, given the teaching of HAMAHATA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of MAKITA to provide hall sensors to detect the presence and magnitude of a magnetic field, hence detect the position of the permanent magnet, consequently improving the system reliability and accuracy. 
In regards to claim 5, HAMAHATA further shows (Figs. 1-7) wherein the controller (120) calculates a rotation speed (i.e. by 122) of the motor from a signal for the relative rotation position (i.e. by 2), calculates the relative rotation position, and adjusts a frequency and a phase of the sine wave in accordance with the calculated relative rotation position and rotation speed, (see Fig. 5 and pages 6 to page 7 of translation. i.e. The position comparison/contrast means 43 that outputs a position abnormality signal when the current position signal and the amount of rotation are compared with each other and a difference greater than a preset allowable value is produced. When the servo motor 1 operating speed obtained is compared with the servo motor 1 operating speed obtained by the second speed calculating means 42, a difference greater than a preset allowable value is produced. Speed comparison/contrast means 44 for outputting a degree abnormality signal, and an OR circuit for inputting a stop signal for shutting off power supply to the emergency stop switch 4 when either or both of a position abnormality signal and a speed abnormality signal are input 45).
In regards to claim 6, MAKITA further shows (Figs. 1-6) wherein the stator (14) is provided with 6 coil units in total (i.e. coils 15, 16, 17 and 18 each side), and the rotor (is provided with 4 fixed magnet units in total (i.e. 12).
In regards to claim 7, HAMAHATA shows (Figs. 1-7) wherein the rotor joins with a spiral (see servo system) guide provided inside the rotor to convert a rotary motion into a linear motion (Fig. 7).

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HAMAHATA (JP 2008022590 A) in view of Dernebo (US 20150054440 A1).
In regards to claim 10, HAMAHATA shows (Figs. 1-7) wherein the controller (120/300) performs switching so that the power being supplied to the coil unit (13-15) but does not explicitly discloses forms a direct current until one or two of the change points of the on/off signal arrive in case of an initial driving of the BLDC motor whose control has been ceased.
However, Dernebo shows a control system (36) performs switching so that the power being supplied to the coil unit (brushless DC motor 10 and winding driver 34) forms a direct current until one or two of the change points of the on/off signal arrive in case of an initial driving of the BLDC motor whose control has been ceased (i.e. pars. 3, 19, 50). 
Thus, given the teaching of Dernebo, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of HAMAHATA in order to drive the motor with DC current during a operation change when starting the motor or when a motor is not controlled through PWM signals so brushless motor can be driven by direct current (DC) by feeding DC to driver transistors through which the coils are energized, which this reduces or suppresses the clicking/snapping noise produced when the motor switches its magnetic poles during operation and the control of the rpm with the rpm feedback signal of the present invention makes the motor strong even at a low rpm consequently improving the system reliability.
Related Prior Arts
8.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
JP 2011205826 A discloses a motor controller which can be restarted as soon as possible even when rotation is stopped due to the occurrence of fluctuation of a large load torque.SOLUTION: A control circuit calculates the rotational speed (ω) of a drum motor at the timing (S1:YES) when sensor signals Hu, Hv, Hw outputted from a plurality of Hall sensors change (S4) and exerts speed control by controlling a current supplied to each phase winding of the drum motor based on the rotational speed (ω) (S5). When a state that the sensor signals Hu, Hv, Hw do not change continues for a predetermined monitoring time or more (S8:YES), the amount of the currents supplied to the windings is increased more than the existing control value (S10).
EP 2955840 A1 discloses a brushless DC motor drive circuit operating with low electric power without a hall element, etc., and to provide a drive circuit for brushless DC motor which may be generally started regardless of an amount of load or size of inertia moment. The drive circuit comprises a two-stage amplifying circuit comprised of transistors 13 and 14 for switching and amplifying a drive current to drive coils 11; a detecting coil 15 disposed together with the drive coils in a magnetic field of permanent magnets in a rotor, and connected to a base of the transistor 14 at one end; and a diode connected in series with the other end of the detecting coil 15 and provided between the base and an emitter of the transistor 14, wherein the diode controls and adjusts a base current of the transistor 14 such that the transistor 14 is turned on when induced electromotive force generated in the detecting coil 15 is a reverse voltage, and such that the transistor 14 is turned off when the induced electromotive force of the detecting coil 15 is a forward voltage.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846